Name: Commission Regulation (EEC) No 2689/92 of 14 September 1992 fixing definitively the aid for cotton applicable from 1 May to 31 August 1992 for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/34 Official Journal of the European Communities 17. 9 . 92 COMMISSION REGULATION (EEC) No 2689/92 of 14 September 1992 fixing definitively the aid for cotton applicable from 1 May to 31 August 1992 for the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the aid amounts applying provisionally for cotton should accordingly be fixed definitively, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to the Act of Accession of Spain and Portugal, Article 1 Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 14 on cotton, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and by Council Regulation (EEC) No 2052/92 ('), The aid amounts for unginned cotton given in Commis ­ sion Regulations (EEC) No 111 1 /92 (*), (EEC) No 1171 /92 0, (EEC) No 1322/92 (8), (EEC) No 1393/92 (9), (EEC) No 1500/92 (,0), (EEC) No 1710/ 92 (u), (EEC) No 1815/22 (u), (EEC) No 1888/92 (13), (EEC) No 1 966/92 (H) and (EEC) No 2042/92 ('0 are hereby replaced by the amounts set out in the Annex hereto and shall apply as definitive amounts with effect from the date of entry into force of each Regulation. Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 2053/92 (3), and in particular Article 5 ( 1 ) thereof, Having regard to the opinion of the Monetary Committee, The aid amounts for unginned cotton given in Commis ­ sion Regulations (EEC) No 2207/92 (16), (EEC) No 2368/92 (17), (EEC) No 2395/92 (18), (EEC) No 2452/ 92 (19) and (EEC) No 2498/92 (20) are hereby confirmed as set out in the Annex hereto and shall apply as definitive amounts with effect from the date of entry into force of each Regulation . Whereas, in the absence of a regulation determining any reduction in the aid for the 1992/93 marketing year, under the maximum guaranteed quantity arrangements, the amounts of aid applicable from 1 May to 31 August 1992 have been calculated using a provisional reduction ; Article 2Whereas Commission Regulation (EEC) No 251 1 /92 (4) fixes the reduction in the aid for the 1992/93 marketing year ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Whereas certain of these provisional aid amounts were fixed in line with the guide price proposed by the Commission to the Council for the 1992/93 marketing year ; whereas those amounts, fixed subject to the provi ­ sions of the Council 's decisions, had to be fixed in this way owing to the absence of the regulation fixing the guide price for the 1992/93 marketing year ; whereas Council Regulation (EEC) No 2055/92 0 fixes the guide price for cotton for the 1992/93 marketing year ; (*) OJ No L 117, 1 . 5 . 1992, p. 71 . O OJ No L 122, 7. 5 . 1992, p. 29. ^ OJ No L 140, 23. 5. 1992, p. 17. ») OJ No L 146, 28 . 5. 1992, p. 17. ,0) OJ No L 158 , 11 . 6. 1992, p. 20. ") OJ No L 179, 1 . 7. 1992, p. 49. ,2) OJ No L 183, 3. 7. 1992, p. 25. 13) OJ No L 189, 9. 7. 1992, p. 35. '&lt;) OJ No L 197, 16. 7. 1992, p. 57. IS) OJ No L 207, 23. 7. 1992, p. 45. OJ No L 218, 1 . 8 . 1992, p. 39. ,7) OJ No L 230, 13. 8 . 1992, p. 22. ") OJ No L 233, 15. 8 . 1992, p. 26. ' ») OJ No L 243, 25. 8 . 1992, p. 25. M) OJ No L 248, 28 . 8 . 1992, p. 58 . (') OJ No L 215, 30. 7. 1992, p. 10. 0 OJ No L 211 , 31 . 7. 1981 , p. 2. (3) OJ No L 215, 30. 7. 1992, p. 12. (4) OJ No L 250, 29. 8 . 1992, p. 14. O OJ No L 215, 30 . 7. 1992, p. 14. 17. 9 . 92 Official Journal of the European Communities No L 272/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Aid for unginned cotton (ECU per 100 kg) Regulation (EEC) No Amount of aid 1111 /92 67,357 1171 /92 66,831 1322/92 68,359 1393/92 69,636 1500/92 69,009 1710/92 69,153 1815/92 70,069 1888/92 70,851 1966/92 71,400 2042/92 72,177 2207/92 72,666 2368/92 73,290 2395/92 73,792 2452/92 74,183 2498/92 75,036